Case 2:15-cv-04878-DMG-AGR Document 131 Filed 08/13/21 Page 1 of 3 Page ID #:973



    1 JOHN S. CHA (SBN 129115)
      jcha@raineslaw.com
    2
      RAINES FELDMAN LLP
    3 1800 Avenue of the Stars, 12th Floor
      Los Angeles, California 90067
    4
      Telephone: (310) 440-4100
    5 Facsimile: (424) 239-1613
    6
        MARK E. ELLIOTT (SBN 157759)
    7   mark.elliott@pillsburylaw.com
        PILLSBURY WINTHROP SHAW PITTMAN LLP
    8
        725 South Figueroa Street, Suite 2800
    9   Los Angeles, CA 90017-5406
   10   Telephone: (213) 488-7100
        Facsimile: (213) 629-1033
   11
      Attorneys for Plaintiffs TC Rich, LLC,
   12 Rifle Freight, Inc., Fleischer Customs Brokers,
      Richard G. Fleischer, and Jacqueline Fleischer
   13
                             UNITED STATES DISTRICT COURT
   14
                           CENTRAL DISTRICT OF CALIFORNIA
   15
   16 TC RICH, LLC, a California Limited           Case No. CV 15-4878 DMG (AGRx)
      Liability Company, RIFLE FREIGHT,
   17 INC., a California corporation,              Assigned to the Hon. Dolly M. Gee
      FLEISCHER CUSTOMS BROKERS, a
   18 sole proprietorship, RICHARD G.
      FLEISCHER, an individual, and                FIFTEENTH FURTHER JOINT
   19 JACQUELINE FLEISCHER, an                     QUARTERLY STATUS REPORT
      individual,                                  AS ORDERED BY THE COURT
   20
                   Plaintiffs,
   21
             v.
   22
      PACIFICA CHEMICAL,
   23 INCORPORATED, a California
      corporation, AQUA SCIENCE
   24 ENGINEERS, INC., a California                Action filed: June 26, 2015
      Corporation, A/E WEST                        Discovery: Stayed
   25 CONSULTANTS, INC., a Nevada                  Trial date: None set
      Corporation, and DOES 1 through 10,
   26 inclusive,
   27                 Defendants.                  Submitted on August 13, 2021
   28
        TC RICH v. Pacifica Chemical, et al.   1          FIFTEENTH FURTHER JOINT STATUS
        USDC Case No. CV 15-4878 DMG (AGRx)                                      REPORT
Case 2:15-cv-04878-DMG-AGR Document 131 Filed 08/13/21 Page 2 of 3 Page ID #:974



    1          Plaintiffs TC RICH, LLC, a California limited liability company, RIFLE
    2 FREIGHT, INC., a California corporation, FLEISCHER CUSTOMS BROKERS, a
    3 sole proprietorship, RICHARD G. FLEISCHER, an individual, and JACQUELINE
    4 FLEISCHER, an individual, and defendant PACIFICA CHEMICAL
    5 INCORPORATED, and Plaintiff-Intervenor (collectively, the “Parties”) submit this
    6 Fourteenth Further Joint Status Report.
    7          The thirteen prior joint reports were filed on:
    8                     1. January 19, 2018 (Dkt. 91];
    9                     2. October 19, 2018 [Dkt. 96];
   10                     3. November 14, 2018 [Dkt. 98];
   11                     4. February 7, 2019 [Dkt. 100];
   12                     5. February 28, 2019 [Dkt. 103];
   13                     6. May 14, 2019 [Dkt. 117];
   14                     7. August 14, 2019 [Dkt. 118];
   15                     8. November 14, 2019 [Dkt. 119];
   16                     9. February 14, 2020 [Dkt. 121];
   17                     10.May 14, 2020 [Dkt. 125];
   18                     11.August 14, 2020 [Dkt. 127];
   19                     12.November 16, 2020 [Dkt. 128];
   20                     13.February 12, 2021 (Dkt. 129];
   21                     14.May 14, 2021 (Dkt. 130].
   22          Since the 14th Quarterly Report, the parties have made substantial progress on
   23 the negotiation of a settlement agreement with the assistance of Timothy Gallagher.
   24 The parties and respective insurance companies are continuing their settlement
   25 efforts with Mr. Gallagher’s assistance where needed.
   26 / /
   27 / /
   28
        TC RICH v. Pacifica Chemical, et al.     2               FIFTEENTH FURTHER JOINT STATUS
        USDC Case No. CV 15-4878 DMG (AGRx)                                             REPORT
Case 2:15-cv-04878-DMG-AGR Document 131 Filed 08/13/21 Page 3 of 3 Page ID #:975



    1          There are no new updates regarding the status of the Pilot Test Study to
    2 report.
    3
    4 Dated: August 13, 2021                   RAINES FELDMAN LLP
    5
    6                                          By:   /s/ John S. Cha
                                                     John S. Cha
    7
                                                     Counsel for Plaintiffs
    8
    9
   10 Dated: August 13, 2021                   PILLSBURY WINTHROP SHAW
                                               PITTMAN LLP
   11
   12                                          By:   /s/ Mark Elliott
                                                     Mark Elliott
   13
                                                     Counsel for Plaintiffs
   14
   15
   16
        Dated: August 13, 2021                 PALADIN LAW GROUP® LLP
   17
   18
                                               By:   /s/ Bret A. Stone
   19
                                                     Bret A. Stone
   20                                                Counsel for Defendants
                                                     Pacifica Chemical, Incorporated
   21
   22
   23
        Dated: August 13, 2021                 FOLEY & LARDNER LLP
   24
   25
                                               By:   /s/ Sarah Slack
   26                                                Sarah A. Slack
   27                                                Counsel for Plaintiff-Intervenor

   28
        TC RICH v. Pacifica Chemical, et al.    3            FIFTEENTH FURTHER JOINT STATUS
        USDC Case No. CV 15-4878 DMG (AGRx)                                         REPORT
